NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                    Submitted May 14, 2008*
                                     Decided May 15,  2008

                                             Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                JOHN L. COFFEY, Circuit Judge

                                    DIANE P. WOOD, Circuit Judge

No. 07‐3457

SHANE BRADLEY,                                        Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Western District of
                                                      Wisconsin.
       v.
                                                      No. 07‐C‐325
STATE OF WISCONSIN,
     Defendant‐Appellee.                              John C. Shabaz,
                                                      Judge. 

                                           O R D E R

        Shane Bradley is currently serving a federal sentence for dealing heroin. He was
sentenced as a career offender on the basis of a previous state conviction for intimidation of
a victim. He argued before the district court that errors in the allocution in his state case
rendered his conviction void and thus unavailable as the basis for the upward adjustment of


       *
        After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED.
R. APP. P. 34(a)(2).
No. 07‐3457                                                                              Page 2

his federal sentence. This appeal is from the district court’s order denying his petition for a
writ of error coram nobis. Because Bradley’s petition attacks his current, federal sentence, the
district court should have construed it as a motion under 28 U.S.C. § 2255—his second such
motion. We vacate the district court’s judgment and remand with instructions to dismiss the
petition for lack of jurisdiction.

        In 1993 Bradley was charged with, among other crimes, intimidation of a victim, in
violation of WIS. STAT. § 940.45(3). But Wisconsin later submitted an information that
incorrectly referred to Bradley’s offense as “intimidation of a witness.” See WIS. STAT.
§ 940.45(2). Bradley pleaded no contest, and the state court correctly explained the elements
of “intimidation of a victim,” but it also occasionally misstated the offense as “intimidation
of a witness.”  Bradley asked that his judgment of conviction be amended to reflect that he
was actually convicted of “intimidation of a witness.”  It was, and Bradley promptly filed a
petition for a writ of error coram nobis in the state court, asserting that his conviction for
“intimidation of a victim” should be vacated or expunged because—as the judgment of
conviction now reflected—he had never been convicted of that crime. The state trial court
declined and the Wisconsin Court of Appeals summarily affirmed.

        It is not clear when Bradley was released from state custody, but by December 2003 a
federal grand jury had indicted him for distributing a mixture containing heroin. He
pleaded guilty in March 2004. In June 2005 he moved unsuccessfully under 28 U.S.C. § 2255
to vacate his guilty plea. We granted a certificate of appealability on two issues and
remanded for an evidentiary hearing. See Bradley v. United States, 219 F. App’x 587 (7th Cir.
2007). On remand, the district court again denied relief, and we recently denied his request
for a certificate of appealability. See Bradley v. United States, No. 07‐3664 (7th Cir. Mar. 18,
2008).

        Meanwhile, in June 2007, Bradley filed the papers at issue here, which he captioned a
“Petition for a Writ of Error” under the All Writs Act, see 28 U.S.C. § 1651(a). Bradley
requested that the district court order the Wisconsin state courts to change the judgment of
conviction, and also noted that if he succeeded, he believed that he would be entitled to a
reduction of more than 10 years in his federal sentence. The district court first construed
Bradley’s petition as one for habeas corpus under 28 U.S.C. § 2254, but upon
reconsideration, and noting that Bradley was no longer in state custody, it re‐construed the
papers as a petition for a writ of error coram nobis. The district court then dismissed the
petition after considering it on the merits and, on Bradley’s motion to alter or amend
judgment, adhered to its initial order.

       We have said many times that “prisoners cannot avoid the AEDPA’s rules by
inventive captioning.” See Melton v. United States, 359 F.3d 855, 857 (7th Cir. 2004). “Any
No. 07‐3457                                                                                Page 3

motion filed in the district court that imposed the sentence, and substantively within the
scope of § 2255 ¶ 1, is a motion under § 2255.” Id. (emphasis in original). This action was
filed in the district court that imposed the sentence and it attacks the constitutionality of that
sentence. Specifically, Bradley claims that his right to due process was violated because his
sentencing guideline range was calculated in part on the basis of a conviction to which, he
alleges, he never pleaded guilty. The relief Bradley seeks is a reduction of more than 10
years in his federal sentence. Bradley’s claims fall squarely within what has been
renumbered as § 2255(a),2 and the district court, therefore, should have construed Bradley’s
petition as a motion under § 2255.

        But Bradley has already received one round of collateral review. Accordingly, this
constitutes a “second or successive” collateral attack, requiring our permission to proceed.
See Nuñez v. United States, 96 F.3d 990, 991 (7th Cir. 1996).  And, since Bradley did not
obtain our permission, the district court was without jurisdiction to consider his petition.
See Jackson v. United States, 463 F.3d 635, 639‐40 (7th Cir. 2006); United States v. Lloyd, 398
F.3d 978, 981 (7th Cir. 2005).

       The district court’s judgment is VACATED and the case REMANDED with instructions
to dismiss for lack of subject‐matter jurisdiction.




       2
         The eight paragraphs of 28 U.S.C. § 2255 have been restyled as subsections (a) through
(h), effective January 7, 2008.